Adams, J".
i. practice cour£rpresumption in favor of ahstruct not denied. The attorney-general moves to dismiss the appeal, on the ground that the evidence in the case was never made of record. But the abstract filed by appellant purports tobe an abstract of all the evidence, . „ , and, in the absence ot any showing to the conJ ° trary, we assume that the evidence set out was made of record. If the fact is as the attorney-general claims, - — that the evidence was not made of record, — he should have filed an additional abstract so stating; and if his statements were not denied by the appellant, we would, under our rules and practice, assume the statement to be true. But his omission to do so does not prove to be material in this ease, because the abstract, taking it to be a fair presentation of the record, does not, so far as we have been able t« discover, reveal any error. The appellant has filed no argument, and it is not our custom in such cases to enter into an extended discussion of what we may suppose that the defendant relies upon for a reversal.
2„ of?m!scon-nt duct of juror. The appellant complains that one of the jurors was prejudiced against him, and made an improper statement during the trial. lie filed his own affidavit in which he states that he is informed and believes that one Stephenson, who was one of the jurors, stated, during the trial, to one Yance that he would find the defendant guilty or hang the jury. But the fact that the defendant was so informed and believed would not be sufficient to prove the improper conduct of the juror. In our opinion the judgment of the district court should be
Affirmed.